Citation Nr: 1143462	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was the subject of a Board remand dated in January 2011. 



FINDINGS OF FACT

1. Service personnel and service treatment records reflect complaints, treatment and observation of symptoms of the low back.

2. Competent medical evidence demonstrates that the Veteran has degenerative joint disease and degenerative disc disease of the lumbar spine, and an old compression fracture of the L5 vertebral body.

3. Although treatment for degenerative joint disease and degenerative disc disease of the lumbar spine is not shown until many years after service, the Veteran has provided competent, credible and probative lay testimony of symptoms of later diagnosed disease of the lumbar spine from active service through the pendency of his current claim for service connection.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.  


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  
A January 1970 record of induction indicates that the Veteran claimed no physical defects upon entry in to service.  

A February 1970 service entrance document reflects that the Veteran's PULHES profile was "1" in all categories, thus indicating that the Veteran was then in excellent physical and mental condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran entered active service in May 1970.

A December 1970 service department memorandum notes that the Veteran was recommended for discharge not due to problems with discipline or inability to adjust to service life, but rather due to physical limitations.  A commanding officer reported that the Veteran slouched considerably forward at the waist.  Upon questioning the Veteran revealed that he was suffering from low back pain, as detailed in underlying clinical records.  The commanding officer noted having personally witnessed Veteran as always flexed at the spine in the day room, mess hall, and at work.  He elaborated that although he never noticed any sign of ridicule of his posture by the Veteran's peers, he nevertheless had become an object of curiosity and attention to others about him. An honorable discharge to prevent further worsening of the Veteran's lumbar condition was recommended.

The Veteran was recommended for discharge in February 1971 and days later received a discharge "under honorable conditions" for reasons that are not clear from the claims file.

An October 2005 RO rating decision describes service treatment records as showing that in July 1970 the Veteran reported falling down some stairs and injuring his back.  He is noted to have been subsequently admitted to the hospital, and upon release diagnosed with lumbar strain.  X-rays are said to have been negative for any fractures.  It is further indicated that in October 1970 the Veteran was seen by the psychiatric clinic because it was felt that his continuing complaints of back problems may have been more attributable to his mental state than his physical state.  These service treatment records are not currently associated with the claims file.  According to Board records the service treatment records were not associated with the claims file when the case was recently transferred to the Board in July 2011.  However, copies of the above-described service personnel records and the February 1970 examination report are associated with the claims file.

Private records of cardiology and internal medicine treatment in September 1998 reflect that the Veteran received emergency room treatment for right lower back and right flank pain.  Treatment focused on the Veteran's hypertension, type II diabetes mellitus, hyperlipidemia, and migratory abdominal pain.

Private records of treatment in January 2004 indicate that the Veteran had low back pain after an "awkward movement at work."  He described numbness going into both legs.  On examination muscle spasm of the lumbar spine was noted, left greater than right, and there was tenderness midline between L4 and L5.  The diagnosis was suspect mild lumbar strain.

VA records of treatment in September 2005, which are the earliest records of VA treatment associated with the claims file, include treatment for back pain.  A September 2005 VA X-ray showed degenerative changes with minimal compression of the L5 vertebral body.  The diagnosis was degenerative disc disease at the L5/S1 level.  The radiologist added a comment, "minimal compression but appears old of L5 vertebral body."

At a VA examination in October 2005, diagnoses included degenerative disc disease L5-S1, a compression fracture of L5, and degenerative arthritis of the lumbosacral spine.  The examiner opined that current kidney disease could have been caused by in-service back trauma, but did not opine whether the Veteran's current back disability could have been caused by in-service back trauma.  

At a VA examination in February 2011, the Veteran was diagnosed as having lumbar degenerative disc disease and lumbar degenerative joint disease. March 2010 VA X-rays were noted to show degenerative disc disease at L4-L5, syndesmophytes at L4-5 and L5-S1, possible spinal stenosis at L4-5, and suspected old trauma to L5.  The Veteran's complaints of back pain ever since a fall down the steps during active service were noted.  The examiner opined that he could not provide an opinion as to whether current low back disability was related to active service without resort to speculation.

Service personnel and service treatment records reflect complaints, treatment and observation of symptoms of the low back.  Competent medical evidence demonstrates that the Veteran has degenerative joint disease and degenerative disc disease of the lumbar spine, and an old compression fracture of the L5 vertebral body.  Although treatment for degenerative joint disease and degenerative disc disease of the lumbar spine is not shown until many years after service, the Veteran has provided competent, credible and probative lay testimony of symptoms of later diagnosed disease of the lumbar spine from active service through the pendency of his current claim for service connection.  See 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488 (1997). 

Evidence in support of the Veteran's claim includes the fact that the Veteran was found physically sound upon entry into service; documented complaints of back pain and observed symptoms of back pain during active service, ultimately a factor in the Veteran's discharge from service; an "old" compression fracture of the lumbar spine as diagnosed by X-ray in September 2005; the Veteran's lay testimony of back pain from active service forward; and an October 2005 VA examiner's opinion that the Veteran may have sustained kidney damage during the in-service back injury as described by the Veteran, which gives rise to an inference that the examiner felt that the Veteran did sustain a substantial back injury during service.  Evidence against the claim includes the fact that the first documented post-service complaint of back pain in the medical evidence of record is from September 1998, over 27 years after service, and that the first diagnosis and treatment (though it included findings of an old compression fracture) for back disability is from the 2004-2005 time frame, over 32 years after discharge from service.  Given this set of facts a February 2011 VA examiner felt he was unable to determine whether the Veteran's current low back disability began during active service.

There is unequivocal evidence of in-service low back symptoms and current low back disability.  After careful consideration of all assembled evidence, the evidence is in equipoise as to whether the Veteran's current low back disability began during active service.  This is a reasonable doubt, as that term is defined by VA regulation, regarding service origin; such doubt is to be resolved in favor of the Veteran.  38 C.F.R. § 3.102.  This doubt is one that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim, and is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  Id.

In sum, the Board finds that the criteria for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine are approximated.  See 38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Accordingly, entitlement to service connection for low back disability is granted.



ORDER

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


